82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John Lee IVY, Appellant,v.UNITED STATES of America, Appellee.
No. 95-2924.
United States Court of Appeals, Eighth Circuit.
Submitted April 3, 1996.Filed April 12, 1996.

Before FAGG, BOWMAN and HANSEN, Circuit Judges.
PER CURIAM.


1
John Lee Ivy appeals the District Court's1 denial of his 28 U.S.C. § 2255 motion, in which he argued that his criminal conviction constituted double jeopardy because of a previous civil forfeiture.   We affirm as the motion, files, and records conclusively show Ivy was not entitled to relief.  See United States v. Duke, 50 F.3d 571, 576 (8th Cir.)  (standard of review), cert. denied, 116 S. Ct. 224 (1995);  United States v. Sykes, 73 F.3d 772, 773-74 (8th Cir.1996) (defendant who did not contest civil forfeiture was not party to forfeiture proceeding and therefore was not placed in prior jeopardy);  United States v. Clementi, 70 F.3d 997, 999-1000 & n. 4 (8th Cir.1995).



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri